The plaintiff, a business invitee, sustained personal injuries at the Somerset Hotel controlled by the defendants. The case is here on the plaintiff’s exception to the entry of a verdict for the defendants under leave reserved. The case had previously been tried before an auditor who found for the defendants. The plaintiff was secretary of an organization called the Pythian Sisters. “She went to the Regent Room in the hotel to attend a meeting and . . . she noticed a platform there . . . about twelve feet long and about six feet wide and about fifteen to eighteen inches high.” It was movable and about two feet from the wall. There were four desks and four chairs on the platform and the plaintiff occupied one of the chairs. She knew “ [t]he chairs on the platform were not fastened down and the rear legs of the chairs were about eight inches from the edge of the platform.” At the close of the meeting she reached over to get a member’s sweater which was on the back of one of the chairs. Her chair went “backwards when she moved, and she fell.” We think that the judge was correct in apparently concluding that the evidence would not sustain a finding that the defendants were negligent. See Lookner v. New York, N.H. & H. R.R. 333 Mass. 555, 556-557.

Exceptions overruled.